Dismiss and Opinion Filed August 11, 2015.




                                                                   In The
                                           Court of Appeals
                                    Fifth District of Texas at Dallas
                                                        No. 05-15-00441-CV

    H. JONATHAN COOKE, INDIVIDUALLY AND ON BEHALF OF ESCROW
  PARTNERS DALLAS, L.P.; ESCROW PARTNERS DALLAS, GP, INC.; ESCROW
PARTNERS HOUSTON, L.P.; ESCROW PARTNERS HOUSTON, GP, INC.; ESCROW
  PARTNERS AUSTIN, L.P.; ESCROW PARTNERS AUSTIN, GP, INC.; ESCROW
 PARTNERS SAN ANTONIO, L.P.; ESCROW PARTNERS SAN ANTONIO, GP, INC.;
   TITLE PARTNERS, L.L.P.; NORTH AMERICAN MANAGEMENT, L.L.P.; TJ
          PARTNERS I, LLC; AND TJ PARTNERS II, LLC, Appellant

                                                                      V.

   ROBERT C. KARLSENG; KARLSENG LAW FIRM, P.C.; ASHLEY BRIGHAM
  PATTEN; PATTEN & KARLSENG LAW FIRM, P.C.; JACQUES YVES LEBLANC;
     AND LEBLANC, PATTEN AND KARLSENG LAW FIRM, P.C., Appellees

                                On Appeal from the 193rd Judicial District Court
                                             Dallas County, Texas
                                      Trial Court Cause No. 06-02783-L

                    MEMORANDUM OPINION NUNC PRO TUNC1
                      Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                         Opinion by Justice Stoddart

          H. Jonathan Cooke, individually and on behalf of several partnerships, has filed a petition

for permissive appeal from two interlocutory summary judgment orders in favor of appellees.

Permissive appeals are authorized under section 51.014(d) of the Texas Civil Practice and

Remedies Code. TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d) (West 2015). Applicable to
   1
       This memorandum opinion nunc pro tunc corrects an error in the original opinion with respect to the trial court cause number.
suits filed on or after September 1, 2011, this section provides an exception to the general rule

that interlocutory orders are not immediately appealable. See Act of May 25, 2011, 82d Leg., ch.

203, §§ 3.01, 6.01—.02, 2011 Tex. Gen. Laws 758, 759, 760 (current version at TEX. CIV. PRAC.

& REM. CODE ANN. § 51.014(d)); TEX. R. APP. P. 28.3 cmt.; CMH Homes v. Perez, 340 S.W.3d
444, 447 (Tex. 2011). The underlying suit here was filed in March 2006. At that time, section

51.014(d) authorized appeals from otherwise unappealable interlocutory orders where, among

other requirements, the parties agreed to the appeal. See Act of May 27, 2005, 79th Leg., R.S.,

ch. 1051, § 1, 2005 Tex. Gen. Laws 3512, 3513, amended by Act of May 25, 2011. Appellees

note in their response to Cooke’s petition that they did not agree to the appeal. Cooke has filed

no reply disputing this assertion, and a review of the record before us confirms no agreement

exists. Accordingly, because appellees did not agree to the appeal and the section authorizing

permissive appeals is inapplicable, we deny the petition and dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                    /Craig Stoddart/
                                                    CRAIG STODDART
                                                    JUSTICE



150441F.P05




                                              –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                          JUDGMENT NUNC PRO TUNC

H. JONATHAN COOKE, INDIVIDUALLY                    On Appeal from the 193rd Judicial District
AND ON BEHALF OF ESCROW                            Court, Dallas County, Texas
PARTNERS DALLAS, L.P.; ESCROW                      Trial Court Cause No. 06-02783-L.
PARTNERS DALLAS, GP, INC.;                         Opinion delivered by Justice Stoddart. Chief
ESCROW PARTNERS HOUSTON, L.P.;                     Justice Wright and Justice Lang-Miers
ESCROW PARTNERS HOUSTON, GP,                       participating.
INC.; ESCROW PARTNERS AUSTIN,
L.P.; ESCROW PARTNERS AUSTIN, GP,
INC.; ESCROW PARTNERS SAN
ANTONIO, L.P.; ESCROW PARTNERS
SAN ANTONIO, GP, INC.; TITLE
PARTNERS, L.L.P.; NORTH AMERICAN
MANAGEMENT, L.L.P.; TJ PARTNERS I,
LLC; AND TJ PARTNERS II, LLC,
Appellant

No. 05-15-00441-CV          V.

ROBERT C. KARLSENG; KARLSENG
LAW FIRM, P.C.; ASHLEY BRIGHAM
PATTEN; PATTEN & KARLSENG LAW
FIRM, P.C.; JACQUES YVES LEBLANC;
AND LEBLANC, PATTEN AND
KARLSENG LAW FIRM, P.C. , Appellees

          In accordance with this Court’s opinion nunc pro tunc of this date, we DISMISS the
appeal.

        We ORDER appellees Robert C. Karlseng; Karlseng Law Firm, P.C.; Ashley Brigham
Patten; Patten & Karlseng Law Firm, P.C.; Jacques Yves LeBlanc; and LeBlanc, Patten and
Karlseng Law Firm, P.C. recover their costs, if any, of this appeal from appellant H. Jonathan
Cooke, individually and on behalf of Escrow Partners Dallas, L.P.; Escrow Partners Dallas, GP,
Inc.; Escrow Partners Houston, L.P.; Escrow Partners Houston, GP, Inc.; Escrow Partners
Austin, L.P.; Escrow Partners Austin, GP, Inc.; Escrow Partners San Antonio, L.P.; Escrow


                                             –3–
Partners San Antonio, GP, Inc.; Title Partners, L.L.P.; North American Management, L.L.P.; TJ
Partners I, LLC; and TJ Partners II, LLC.


Judgment entered this 11th day of August, 2015.




                                             –4–